DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 5-6 are objected to because of the following informalities:
Regarding claim 5: although it is clear in light of the specification and drawings, the phrase “frame proximate” should read, for example, ‘frame and located proximate’ since as currently recited the claim could also be interpreted such that the frame is proximate the first end of the trough rather than the saw.
Regarding claim 6: although it is clear in light of the specification and drawings, the phrase “trough distal” should read, for example, ‘trough and distal’ since as currently recited the claim could also be interpreted such that the second trough is distal to the first end of the first trough rather than the splitting wedge.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation is:
“slide assembly” (clm. 11); the term “assembly” is a generic placeholder (nonce term) and is coupled to the functional language “slide”, and the term “assembly” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and is being interpreted under 35 U.S.C. § 112(f)
Because this limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “coupling the attachment to a skid steer, excavator, or tractor” in line 3, but in the preamble the claim only requires an attachment for a skid steer or tractor. Therefore, it is unclear what is meant by “coupling the attachment to a…excavator…” The claim is being interpreted as though “excavator” was intended to be included in the preamble.
Regarding claims 2 and 16: the phrases “may be positioned” and “may move”, respectively, renders the claims indefinite because it is unclear if the claims are requiring only capability of being positioned and moving or something different. The claims are being interpreted as only requiring capability.
Regarding claim 4: it is unclear if the “log” is the same as or additional to the log of claim 2, from which claim 4 depends.
Regarding claim 9: the claim recites “the push plate moves laterally moves laterally in conjunction with a lateral movement of the grapple”. It is unclear what point of reference the lateral movement of the push plate and the lateral movement of the grapple is relative to, and it is unclear if said lateral movements are intended to be in the same direction. The claim is being interpreted such that any side-to-side movement of the push plate and grapple is lateral movement, regardless of the direction of each movement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11 and 15-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Slembrouck (FR 2,796,327 A1).
Regarding claim 1: Slembrouck discloses an attachment (NOTE: the recitations “timber processing” and “for a skid steer or tractor” are intended use recitations and are not being given patentable weight; nevertheless, Slembrouck discloses a timber processing attachment, i.e., trailer, for a tractor in fig. 2), the attachment including:
a frame (1);
a mounting plate (the vertical plate to which shaft 7 is attached) coupled to the frame (NOTE: the recitation “for coupling the attachment to a skid steer, excavator, or tractor” is an intended use recitation and is not being given patentable weight; nevertheless, Slembrouck discloses the mounting plate is for indirectly coupling the attachment to the tractor); and
a grapple (16) indirectly coupled to the frame (see fig. 2).
Regarding claim 2, which depends on claim 1: Slembrouck discloses a first trough (20, figs. 2-3) indirectly coupled to the frame (1), and a log is capable of being positioned within the first trough for cutting by a saw (53) (see fig. 3).
Regarding claim 4, which depends on claim 2: Slembrouck discloses a second trough (26, figs. 2-3) coupled to the frame, the second trough positioned below a first end of the first trough so that the second trough receives a timber portion that is cut from a log positioned within the first trough and extending beyond the first end of first trough.
Regarding claim 5, which depends on claim 4: Slembrouck discloses a saw (53, fig. 2-3) indirectly coupled to the frame (1) proximate the first end (right end as viewed in fig. 2) of the first trough (20) (see figs. 2-3).
Regarding claim 6, which depends on claim 5: Slembrouck discloses a splitting wedge (41, figs. 3-4) positioned at an end of the second trough (26) distal from the first end (right end as viewed in fig. 2) of the first trough (20) (see figs. 3-4).
Regarding claim 7, which depends on claim 6: Slembrouck discloses a push plate (40, fig. 4) (NOTE: the recitation “for urging a timber portion received in the second trough against the splitting wedge” is an intended use recitation and is not being given patentable weight; nevertheless, Slembrouck discloses the push plate is for urging a timber portion received in the second trough 26 against the splitting wedge 41; pg. 6, ¶ 2, lns. 3-7).
Regarding claim 8, which depends on claim 7: Slembrouck discloses the push plate (40, fig. 4) is coupled to a hydraulic cylinder (37; pg. 6, ¶ 2, lns. 3-7).
Regarding claim 9, which depends on claim 8: Slembrouck discloses from fig. 2 it is seen that the push plate (incorrectly labeled as 37) and the grapple (16) move independently of each other and thus move, at least at times, laterally in conjunction with each other. Note that the claim does not require that “laterally” to be any particular direction, or that lateral movement of the push plate is in the same direction as lateral movement of the grapple.
Regarding claim 10, which depends on claim 8: Slembrouck discloses the first trough includes a chain (20, fig. 3) (NOTE: the recitation “for laterally translating a log portion toward and beyond the first end of the first trough” is an intended use recitation and is not being given patentable weight; nevertheless, Slembrouck discloses the chain for laterally translating a log portion toward and beyond the first end, i.e., the first end as viewed in fig. 2, of the first trough 20).
Regarding claim 11, which depends on claim 1: Slembrouck discloses the grapple (16, fig. 2) is coupled to a slide assembly (see annotated fig. 2 of Slembrouck below).

    PNG
    media_image1.png
    312
    446
    media_image1.png
    Greyscale

Annotated Figure 2 of Slembrouck

Regarding claim 15, which depends on claim 11: Slembrouck discloses the slide assembly is coupled to a hydraulic cylinder (see fig. 2 above).
Regarding claim 16, which depends on claim 15: Slembrouck discloses the slide assembly includes a tubular portion within which a portion of the slide assembly is movable from side to side (see fig. 2 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Slembrouck.
Regarding claim 3, which depends on claim 2: Slembrouck does not explicitly disclose a forward edge (right edge as viewed in fig. 2) of the first trough (20, figs. 2-3) is lower than a rearward edge of the trough.
However, from fig. 2 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such would be the case at least when the tractor (5) is on higher ground than the wheels (2), or when the hydraulic tripod (57) is adjusted such that the front of the trailer is higher than the back. Note that since a particular difference in height of the forward and rearward edges is not claimed, all that is required is an infinitesimally small difference to read on the claim.
Regarding claim 12, which depends on claim 11: Slembrouck does not explicitly disclose that the grapple (16) is coupled to the slide assembly (fig. 2 above) by a rotator that permits the grapple to rotate about an axis of the grapple.
However, from figs. 1-2 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such must be the case as the grapple (16) is capable of being rotated about an axis approximately 90 degrees relative to the position shown in said figures to position the log on the first trough 20.
Regarding claim 13, which depends on claim 11: Slembrouck does not explicitly disclose that the grapple (16) is coupled to the slide assembly (fig. 2 above) by two pivots that permit the grapple to move forward, back, left and right.
However, from figs. 1-2 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such must be the case as the grapple (16) is capable of being pivoted left and right approximately 90 degrees relative to the position shown in said figures to position the log on the first trough 20, and the articulated arm 15 must have an extendable portion providing forward and backward pivoting of the grapple via translation of the portion relative to the tubular portion (fig. 2 above).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Slembrouck, in view of Bourdon et al. (WO 99/37136 A1).
Regarding claim 14, which depends on claim 11: Slembrouck does not explicitly disclose the grapple is coupled to the slide assembly by two pivots and a rotator that permit the grapple to move forward, back, left and right, and to rotate about an axis of the grapple.
However, from figs. 1-2 it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the grapple (16) is capable of being rotated about an axis approximately 90 degrees relative to the position shown in said figures to position the log on the first trough 20, and the articulated arm 15 must have an extendable portion providing forward and backward pivoting of the grapple via translation of the portion relative to the tubular portion (fig. 2 above).
And, in the same field of endeavor, Bourdon teaches an attachment comprising grapples (38, 40, fig. 1) coupled to a boom of a working vehicle by a pivot (12) that permits left and right movement of the grapples to ensure that the grapples maintain a vertical orientation in accordance with the axis (32).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Slembrouck with pivot permitting left and right movement of the grapple, as taught by Bourdon, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aikins et al. (US 4,398,581 A); at least the figures disclose all of the features of at least claim 1
Boyd et al. (US 3,254,686 A); at least the figures disclose all of the features of at least claim 1
Hoskin (US 4,284,112 A); at least the figures disclose all of the features of at least claim 1
Sigmund (US 4,160,470 A); at least the figures disclose all of the features of at least claim 1
Sirkka (EP 2,639,026 A1); at least the figures disclose all of the features of at least claim 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753